        Case 3:18-cv-01736-WWE Document 34 Filed 08/13/19 Page 1 of 9



                              United States District Court
                                District of Connecticut
Michael Friend,
Plaintiff
                                                                             No. 18-cv-1736
v.
                                                                            August 13, 2019
Richard Gasparino and the
City of Stamford,
Defendants

                                  Amended Complaint

       In this suit, plaintiff Michael Friend seeks redress for a municipal police

employee’s decision to harass and arrest him for warning drivers about ticketing for

cellphone use, and for the municipality’s unconstitutional bail-setting practices. It

should not have to be done, but Mr. Friend seeks damages to remind the defendants

that public scrutiny of police is a mandatory component of democracy, and that pretrial

liberty is the expectation of a free people.



          Jurisdiction

 1.    The United States District Court has subject matter jurisdiction over this dispute

       because the plaintiff’s claims arise under the law of the United States. 28 U.S.C.

       § 1331.

 2.    Venue is proper in the District of Connecticut because all of the events giving rise

       to the plaintiff’s claims transpired within it. 28 U.S.C. § 1391(b)(2).



          Parties

 3.    Plaintiff Michael Friend is a resident of Stamford, Connecticut.

 4.    To make ends meet, Mr. Friend works several different jobs, including removing

       junk, and delivering food in the evenings for Grub Hub and Uber Eats.

                                               1
       Case 3:18-cv-01736-WWE Document 34 Filed 08/13/19 Page 2 of 9



 5.   Defendant Richard Gasparino is an employee of the Stamford, Connecticut

      municipal police department.

 6.   Defendant City of Stamford is a Connecticut municipality.



      Facts

 7.   At around 4PM on April 12, 2018, near the intersection of Hope and Greenway

      Streets in Stamford, Mr. Friend noticed a number of municipal police employees

      issuing tickets to drivers for allegedly using their cell phones while driving. See

      generally Conn. Gen. Stat. § 14-296aa(b)(deeming it a traffic violation to

      “operate a motor vehicle . . . while using a hand-held mobile telephone to engage

      in a call or while using a mobile electronic device”).

 8.   Mr. Friend saw Richard Gasparino standing behind a pole on the side of Hope

      Street watching traffic coming north, and radioing ahead to his colleagues

      whenever he alleged a driver to have been using a cell phone in violation of the

      law.

 9.   Mr. Friend thought that the way the employees were issuing tickets was

      underhanded.

10.   So, using a piece of paper and a marker, he made a sign reading “Cops Ahead.”

11.   Mr. Friend stood on the sidewalk next to Hope Street, near its intersection with

      Cushing Street, and displayed his sign to passing motorists.

12.   When doing so, Mr. Friend was standing two blocks south of where the Stamford

      police were giving out tickets to motorists.

13.   Shortly thereafter, Gasparino approached Mr. Friend and snatched the sign from

      him.


                                            2
       Case 3:18-cv-01736-WWE Document 34 Filed 08/13/19 Page 3 of 9



14.   The defendant told Mr. Friend that he was “interfering with our police

      investigation” and told Friend to leave the spot where he was standing. Richard

      Gasparino, Police Report 2 (Apr. 12, 2018) (attached as Appendix A).

15.   Mr. Friend walked away, went to his car, and retrieved a piece of paper with

      which to make another sign.

16.   He walked down Hope Street to the Food Bag gas station and convenience store,

      where he borrowed a marker from the employees and made a new sign reading

      “Cops Ahead.”

17.   He stood on the sidewalk next to Hope Street in front of the Food Bag and

      displayed his sign.

18.   The Food Bag, located at 954 Hope Street, is three blocks south of where the

      defendant and his co-workers were giving out cellphone tickets.

19.   Some time after that, a Food Bag employee came outside and gave Mr. Friend a

      larger “Cops Ahead” sign made out of cardboard, which Mr. Friend displayed to

      passing cars.

20.   About a half-hour later, Gasparino traveled to where Mr. Friend was standing on

      the sidewalk outside the Food Bag.

21.   Gasparino arrested Mr. Friend for “interfering with our investigation,” id.,

      handcuffed him, and had him transported to the Stamford police station by

      another employee, whose surname is Deems.

22.   During the arrest, Gasparino confiscated two cell phones that Mr. Friend had

      with him, including one that Mr. Friend used to conduct his junk removal

      business and work his food delivery jobs.

23.   On the ride to the police station, Deems told Mr. Friend that he attracted police

      attention because he was “interfering with our livelihood.”
                                           3
       Case 3:18-cv-01736-WWE Document 34 Filed 08/13/19 Page 4 of 9



24.   Deems explained to Mr. Friend that the cellphone sting was operated as an

      overtime assignment, funded by a federal grant which would require the

      Stamford police to issue a certain number of tickets in order for the grant to be

      renewed.

25.   By warning motorists, Deems claimed, Mr. Friend was decreasing the number of

      tickets that the Stamford employees could issue, and therefore decreasing their

      chances of earning overtime on a cellphone sting grant in the future.

26.   Gasparino echoed Deems’s objection, complaining that while Mr. Friend was

      holding up his sign on the sidewalk, “he was tipping off motorists and due to this

      [police] officers were not observing as many violations as they should be,” i.e.,

      that more people were following the law because of Mr. Friend. App. A at 2.

27.   Gasparino also complained that the overtime assignment “had to be stopped due

      to Friend because of man power issues.” Id.

28.   At the police station, Gasparino charged Mr. Friend with misdemeanor

      interference, Conn. Gen. Stat. § 53a-167a(a).

29.   The City of Stamford is permitted by law to set bail for people arrested for bail-

      eligible offenses.

30.   Stamford is empowered do so through its “chief of police, or the chief’s

      authorized designee.” Conn. Gen. Stat. § 54-63c(a).

31.   Stamford’s police chief has, in turn, authorized both police desk sergeants and

      other supervisory employees to set bail for eligible arrestees.

32.   While Mr. Friend was in Stamford police custody on April 12 and 13, 2018,

      Defendant Gasparino was authorized to set bail for him.




                                            4
       Case 3:18-cv-01736-WWE Document 34 Filed 08/13/19 Page 5 of 9



33.   Although Mr. Friend was facing a single criminal charge, has no criminal history

      and has lived in Stamford for almost his entire adult life, Gasparino set a

      financial condition of Friend’s bail at $25,000. App. A at 2.

34.   When setting Mr. Friend’s bail conditions, Gasparino based his decision on Mr.

      Friend’s “actions, by his actions on scene, and his, honestly, his personality . . ..”

35.   Under the policies and/or customs of Stamford’s police department, there was no

      method by which Mr. Friend could appeal Gasparino’s bail decision to any other

      Stamford employee or agency. Unable to afford the $25,000 bail amount, Mr.

      Friend was held in the Stamford police station.

36.   At around 1:30AM on the morning of April 13th, a bail commissioner working for

      the Connecticut judiciary interviewed Mr. Friend at his cell.

37.   After listening to Mr. Friend’s answers, the bail commissioner changed Mr.

      Friend’s financial conditions from $25,000 to zero, releasing him on a promise to

      appear in court at a later date.

38.   In accordance with the policies and/or customs of Stamford’s police department,

      Gasparino frequently set bail for arrestees.

39.   However, Stamford provides its police employees with no training about how to

      set bail conditions other than by instructing them to ensure that an arrestee will

      appear at court.

40.   As a result, Gasparino’s bail decisions have been modified by a bail commissioner

      “all the time,” in his own telling.

41.   Mr. Friend was released from the Stamford police station around 2AM on April

      13th.

42.   Mr. Friend was not able to work his food delivery jobs that evening because he

      was under arrest at the Stamford police station.
                                             5
       Case 3:18-cv-01736-WWE Document 34 Filed 08/13/19 Page 6 of 9



43.   Because Gasparino confiscated his cellphone, on which he relies to work his junk

      removal and food delivery jobs, Mr. Friend was forced to purchase a replacement

      phone later on the morning April 13th.

44.   Additionally, Mr. Friend hired a criminal defense lawyer to represent him on the

      charge laid against him.

45.   As a result of the criminal charge against him, Mr. Friend attended the

      Connecticut Superior Court in Stamford twice for proceedings.

46.   On May 7, 2018, Mr. Friend and his defense attorney attended the superior court.

47.   When Mr. Friend’s case was called, the prosecution entered a nolle prosequi and

      explained to the court that Mr. Friend’s signs “actually . . . help[ed] the police do

      a better job than they anticipated because when [drivers] saw the signs, they got

      off their cell phones.”

48.   The court thereafter granted Mr. Friend’s oral motion for dismissal.

49.   The criminal case against Mr. Friend concluded without his being convicted.



      Count One: Violation of the First Amendment

50.   By stopping him from speaking when he took Mr. Friend’s first “Cops Ahead”

      sign from him and made him move from the sidewalk, Richard Gasparino

      violated Mr. Friend’s right to free speech.



      Count Two: Violation of the First Amendment

51.   By arresting Mr. Friend for holding a sign on a public sidewalk, Richard

      Gasparino violated his First Amendment right to free speech.




                                             6
       Case 3:18-cv-01736-WWE Document 34 Filed 08/13/19 Page 7 of 9



      Count Three: Violation of the Fourth Amendment

52.   By maliciously causing a prosecution against Mr. Friend to commence without

      probable cause, Richard Gasparino violated his right against unreasonable

      seizure.



      Count Four: Violation of the Fourteenth Amendment Right to
                Procedural Due Process

53.   By using an arbitrary bail-setting procedure that resulted in an absurd $25,000

      obligation on Mr. Friend and prolonged his detention for hours, the City of

      Stamford violated his right to procedural due process.



      Count Five: Violation of the Fourteenth Amendment Rights to Equal
                 Protection and Due Process

54.   By jailing Mr. Friend for want of $25,000 without any meaningful inquiry into

      his ability to pay such amount, the City of Stamford enforced a system of wealth-

      based detention against him in violation of his Equal Protection and Due Process

      rights to pretrial liberty.




                                           7
       Case 3:18-cv-01736-WWE Document 34 Filed 08/13/19 Page 8 of 9



      Request for Relief

55.   Accordingly, Mr. Friend is entitled to have this Court:

         a. award him damages for the violation of his rights,

         b. award him punitive damages for Richard Gasparino’s willful and malicious

             conduct,

         c. order the defendants to repay his reasonable costs and fees in accordance

             with 42 U.S.C. § 1988, and

         d. order any further relief as justice requires.

56.   Additionally, Mr. Friend demands a jury trial on all disputes of material fact.




                                                _ /s/ Dan Barrett__
                                                Dan Barrett (# 29816)
                                                ACLU Foundation of Connecticut
                                                765 Asylum Avenue, 1st Floor
                                                Hartford, CT
                                                06105
                                                (860) 471-8471
                                                e-filings@acluct.org

                                                 /s/ Joseph Sastre__
                                                Joseph R. Sastre (# ct28621)
                                                The Law Office of Joseph R. Sastre, LLC
                                                67 Chestnut Street
                                                Bristol, CT
                                                06010
                                                (860) 261-5643
                                                joseph.sastre@gmail.com




                                            8
Case 3:18-cv-01736-WWE Document 34 Filed 08/13/19 Page 9 of 9



                       Certificate of Service


    I certify that a copy of foregoing was filed electronically on
    the date stamped upon it by the Court’s CM/ECF system.
    Notice of this filing will be sent by e-mail to all parties by
    operation of the Court’s electronic filing system or by mail to
    anyone unable to accept electronic filing as indicated on the
    Notice of Electronic Filing. Parties may access this filing
    through CM/ECF.

                          __Dan Barrett__




                                   9
